IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN RE: ADOPTION OF: K.T.W.E.                : No. 344 WAL 2020
                                            :
                                            :
PETITION OF: A.S., NATURAL MOTHER           : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court


                                     ORDER



PER CURIAM

     AND NOW, this 13th day of January, 2021, the Petition for Allowance of Appeal is

DENIED.